NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           MAR 22 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
KIMBERLY JANE ALFRIEND; et al.,                  No. 14-15347

              Plaintiffs - Appellants,           D.C. No. 3:11-cv-05046-DWM

  v.
                                                 MEMORANDUM*
U.S. DISTRICT COURT FOR THE
NORTHERN DISTRICT OF
CALIFORNIA; et al.,

              Defendants - Appellees.



JOSE J. GARCIA; et al.,                          No. 14-15349

              Plaintiffs - Appellants,           D.C. No. 4:12-cv-04504-DWM

  v.

U.S. DISTRICT COURT FOR THE
NORTHERN DISTRICT OF
CALIFORNIA; et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                 Donald W. Molloy, Senior District Judge, Presiding

                             Submitted March 17, 2016**
                              San Francisco, California

Before: BYBEE and N.R. SMITH, Circuit Judges and HELLERSTEIN,*** Senior
District Judge.

      The only claims surviving on appeal are against the United States District

Court for the Northern District of California and its judges (collectively “Federal

Defendants”).1 The district court dismissed these claims on the basis of sovereign

immunity.

      Federal Defendants have sovereign and judicial immunity.2 See Block v.

North Dakota, ex rel. Bd. of Univ. & Sch. Lands, 461 U.S. 273, 287 (1983) (“The

basic rule of federal sovereign immunity is that the United States cannot be sued at

all without the consent of Congress.”); Stump v. Sparkman, 435 U.S. 349, 355–56

(1978) (finding that judges have judicial immunity and “are not liable to civil

actions for their judicial acts, even when such acts are in excess of their

jurisdiction, and are alleged to have been done maliciously or corruptly”) (internal

          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
          ***
             The Honorable Alvin K. Hellerstein, Senior District Judge for the U.S.
District Court for the Southern District of New York, sitting by designation.
      1
        Plaintiffs moved to dismiss the other defendants and their motion was
granted.
      2
          Federal Defendants’ Request for Judicial Notice is GRANTED.
quotation marks omitted). “Any waiver of immunity must be ‘unequivocally

expressed,’ and any limitations and conditions upon the waiver ‘must be strictly

observed and exceptions thereto are not to be implied.’” Hodge v. Dalton, 107 F.3d

705, 707 (9th Cir. 1997) (quoting Lehman v. Nakshian, 453 U.S. 156, 160–61

(1981)). Because Plaintiffs have failed to establish that Federal Defendants waived

either sovereign or judicial immunity, we do not have jurisdiction to review

Plaintiffs’ appeal.

      DISMISSED.